Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
       Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
       303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
       corrections@akcourts.gov.



                THE SUPREME COURT OF THE STATE OF ALASKA

In the Matter of the Necessity                   )
for the Hospitalization of                       )   Supreme Court No. S-17269
                                                 )
APRIL S.                                         )   Superior Court No. 3AN-18-02156 PR
                                                 )
                                                 )   OPINION
                                                 )
                                                 )   No. 7572 – December 10, 2021
                                                 )


               Appeal from the Superior Court of the State of Alaska, Third
               Judicial District, Anchorage, Andrew Peterson, Judge.

               Appearances: Rachel E. Cella, Assistant Public Defender,
               and Samantha Cherot, Public Defender, Anchorage, for April
               S. Laura Fox, Senior Assistant Attorney General, and Laura
               Emily Wolff, Assistant Attorney General, Anchorage, and
               Kevin G. Clarkson, Attorney General, Juneau, for State of
               Alaska.

               Before: Bolger, Chief Justice, Winfree, Maassen, and
               Carney. [Borghesan, Justice, not participating.]

               MAASSEN, Justice.

I.     INTRODUCTION
               A minor in the custody of the Office of Children’s Services (OCS) was
brought to a hospital for mental health treatment. A hospital social worker then
petitioned the superior court to have the minor involuntarily hospitalized at a psychiatric
facility for a mental health evaluation. The court held a brief ex parte telephonic inquiry
at which it took the social worker’s sworn testimony. The court concluded that the minor
was a danger to herself and granted the petition.
              Under the statute governing involuntary commitments, the court was
required to hold an evidentiary hearing within 72 hours if the psychiatric facility
intended to continue providing treatment beyond that time. Before any hearing,
however, OCS informed the court that it consented to the minor’s 30-day commitment
for treatment; it contended that its consent made the 30-day commitment “voluntary”
and, under the statute governing parental admissions, no hearing was required.
              The court eventually held an evidentiary hearing nearly 30 days after the
minor’s initial hospitalization for evaluation. The court decided that the standards for
a 30-day commitment were met because there was clear and convincing evidence that
the minor had a mental illness, that she posed a risk of harm to herself, and that there
were no less restrictive means of treatment available. The court also concluded that OCS
had the statutory authority to admit a child in its care under the parental admissions
statute. The first 30 days of the minor’s commitment were therefore considered
voluntary, and her continued hospitalization would be considered under the involuntary
commitment framework only after those 30 days expired. The court further determined
that, because the 30-day limit under the parental admission statute was separate from the
30-day limit before a jury trial was required under the involuntary commitment statute,
the minor could be held for an additional 30 days — 60 days total — before there was
any need for a trial.
              The minor appeals. She argues that the superior court violated her due
process rights by not allowing her to be heard at the initial inquiry, when the petitioner
testified under oath, and by treating her initial 30-day commitment as voluntary. We
conclude that the minor’s hospitalization for evaluation complied with due process; a
hearing is not required at the ex parte review stage, and a judge’s decision to hold a brief

                                            -2-                                       7572
inquiry with the petitioner does not give the respondent a right to be heard. But we
further conclude that it was error to treat the initial 30-day commitment as voluntary,
because OCS is not a parent or guardian statutorily authorized to use the voluntary
parental admission framework. Because the 30-day commitment should have been
considered involuntary, any further hospitalization could not be ordered absent a full
hearing or jury trial. We therefore reverse the superior court order characterizing the
first 30-day commitment as voluntary and authorizing an additional 30 days of
commitment.
II.   FACTS AND PROCEEDINGS
      A.      Proceedings
              This case concerns the 2018 involuntary hospitalization for mental health
evaluation, and the subsequent commitment for treatment, of then 16-year-old April S.1
As the subject of an ongoing child in need of aid (CINA) case, April was in temporary
OCS custody and living in a group foster home. On August 15 she was brought to the
Alaska Native Medical Center. OCS reported that she had sneaked out of the home and
upon her return tested positive for methamphetamine and cannabis.
              Hospital staff placed April under emergency detention on grounds that she
was “[l]ikely to cause serious harm to self,” noting OCS’s allegations that she ran away
from the group home, admitted to drug use, and had made “escalating threats” of suicide.
Late that afternoon a hospital social worker filed a petition for an order authorizing
April’s involuntary hospitalization for a mental health evaluation at the Alaska
Psychiatric Institute (API), citing her high-risk behaviors. The superior court almost
immediately conducted a brief telephonic inquiry of the social worker, whom the court
swore in as a witness. April was not in attendance.


      1
              We use a pseudonym to protect the respondent’s privacy.

                                          -3-                                     7572
              The social worker testified that April’s OCS caseworkers were concerned
that she was “putting herself in high-risk situations” and they believed “she needed a
higher level of care than foster care.” The social worker explained that she had tried
placing April at one treatment center that rejected her based on her past history of
“aggressiveness and disruptiveness during [a previous] hospitalization,” and API seemed
to be the best available alternative. The social worker described other aspects of April’s
history, including running away from a facility in another state, being kicked out of a
group home for behavioral issues, and being “pretty much homeless” for several months.
The social worker testified that although April had denied any suicidal intent, she was
non-cooperative and agitated. She testified that OCS did not believe April could be kept
safe and secure at her group home. She also noted April’s psychiatric diagnoses:
“conduct disorder, stimulant use, parent-child conflict, ADHD, PTSD, oppositional
defiant disorder, intermittent explosive disorder,” and “pervasive developmental
disorder.”
              The court granted the order authorizing hospitalization for evaluation,
concluding that there was probable cause to believe that April was mentally ill and
gravely disabled. The court found that April was “experiencing symptoms and behaviors
consistent with” her previous diagnoses and was likely to run away and engage in risky
behaviors including substance abuse and vulnerability to trafficking.           The court
concluded that there were “no less restrictive options and [April] need[ed] evaluation and
assessment in a safe secure setting.” A guardian ad litem — separate from the one
already serving in the CINA case — was appointed the next day.2




       2
              See AS 25.24.310(b) (authorizing court to appoint guardian ad litem to
represent child’s best interests “in any legal proceedings involving the child’s welfare”).

                                           -4-                                       7572
              April was transferred to API five days later, on August 20. A 30-day
commitment hearing was scheduled for August 22, then continued to the next day.
Counsel for April and OCS were present, as was April’s guardian ad litem. OCS
informed the court that it had signed April into API “on a voluntary basis as the child’s
guardian” and therefore no hearing was necessary; voluntary admissions, as opposed to
involuntary commitments, have no statutory hearing requirement.3 April objected,
arguing that she was entitled to a hearing “no matter who has signed her in, within 30
days under the U.S. constitutional case law.” The court agreed to the parties’ suggestion
that they set a hearing in a week to give April’s parents the opportunity to participate and
have attorneys present.
              The parties reconvened on August 27 for a status hearing; April’s father
was also in attendance. The parties again disagreed what framework should be applied
to April’s commitment because of the concurrent CINA proceedings. April’s attorney
and her guardian ad litem both argued that she was entitled to a hearing under a CINA
statute, AS 47.10.087, which governs OCS’s placement of a child in its custody “in a
secure residential psychiatric treatment center”; the State countered that API was a
different type of facility — a psychiatric hospital — not covered by the statute. The
issue was not resolved, but, working with the attorneys’ schedules, the court set a
consolidated evidentiary hearing for September 17.
              The September hearing included the same parties as well as April’s
guardian ad litem from the CINA case, the attorneys who were representing her parents


       3
             Compare AS 47.30.690 (providing for admission of minor upon consent
of minor’s parent or guardian and supporting opinion of health care professional, with
hearing required only if guardian ad litem later determines placement was “not
appropriate”), with AS 47.30.735 (setting out requirements, including hearing, for 30-day
involuntary commitment).

                                            -5-                                       7572
in the CINA case, and an OCS case worker. The State’s attorney informed the court that
the State, April’s parents, and her CINA guardian ad litem had agreed to continue the
evidentiary hearing to October 5 in order to give April’s parents’ attorneys time to
prepare. April’s attorney reminded the court that her client had been at API for 27 days
already, did not want to be there, and wanted a hearing soon. The court agreed that April
was “entitled to a hearing” and expressed concern that it had not heard any evidence
about why she was hospitalized. The State conceded that there was “a good argument”
for a hearing “under a due process theory,” but it reiterated its position that April had
been voluntarily admitted under the parental admission statute, AS 47.30.690, and was
not entitled to a hearing until the 30 days of voluntary admission expired and API
decided whether to petition for an involuntary commitment.
             The court scheduled a hearing for later that week, September 20, and told
API to file an involuntary commitment petition in the meantime. API filed its petition
two days later, on September 19.         The parties also briefed the court on their
interpretations of AS 47.30.690. April argued that OCS was not a “parent or guardian”
permitted to use the statute; she contended that she was entitled to the same due process
as an adult facing an involuntary commitment, which would include an immediate
review hearing. Because the 30 days she had already spent at API were involuntary, she
argued, she was entitled to a jury trial if API sought to keep her past September 22. The
State countered that OCS had acted appropriately under the parental admission statute.
Because the time April had already spent at API was voluntary, the State argued, the next
step was to determine whether she should be involuntarily committed for 30 days;
according to the State, no jury trial right was implicated.
             The evidentiary hearing was held on September 21. After hearing
testimony from April’s caseworker, her psychiatric care provider at API, and April
herself, the court issued a 30-day commitment order, finding that the State had

                                           -6-                                     7572
demonstrated by clear and convincing evidence that April had a mental illness, that she
was likely to cause harm to herself or others, and that there was no available alternative
that was less restrictive than API.
              April renewed her argument that the time she had already spent in API with
OCS’s consent should be considered involuntary, and she asserted her right to a jury
trial. The court decided, however, that the past 30 days had been voluntary under
AS 47.30.690 and that the two statutory schemes — the parental admission statute and
the involuntary commitment statute — created two distinct 30-day commitment periods.
The court determined that the 30-day voluntary admission period ended on September 22
and the 30-day involuntary commitment period started the next day. It was thus only if
April’s commitment extended beyond October 22 that she had a right to a jury trial or
full evidentiary hearing.
              April appeals.
III.   STANDARD OF REVIEW
              “This court applies its independent judgment to questions of law, which
include . . . constitutional questions, and statutory construction. When reviewing
questions of law, this court adopts ‘the rule of law most persuasive in light of precedent,
reason, and policy.’ ”4
IV.    DISCUSSION
       A.     Two Statutory Schemes Are Implicated In This Case.
              This appeal concerns two different hospitalization frameworks. The first
involves involuntary commitment under AS 47.30.700-.815. Under this statutory
scheme, a judge, “[u]pon petition of any adult, . . . shall immediately conduct a screening

       4
            In re Hospitalization of Heather R., 366 P.3d 530, 531-32 (Alaska 2016)
(quoting Nunamta Aulukestai v. State, Dep’t of Nat. Res., 351 P.3d 1041, 1052 (Alaska
2015)).

                                            -7-                                      7572
investigation or direct a local mental health professional . . . to conduct a screening
investigation” of the respondent.5 Within 48 hours of the investigation’s completion, the
“judge may issue an ex parte order orally or in writing, stating that there is probable
cause to believe the respondent is mentally ill and that condition causes the respondent
to be gravely disabled or to present a likelihood of serious harm to self or others.”6 A
treatment facility receiving such an order “shall accept the order and the respondent for
an evaluation period not to exceed 72 hours.”7 The facility must notify the court of the
respondent’s arrival, and the court must then schedule a 30-day commitment hearing “to
be held if needed within 72 hours after the respondent’s arrival.”8
              At the 30-day hearing the respondent has the right to attend and present
evidence.9 If at the conclusion of the hearing the court “finds, by clear and convincing
evidence, that the respondent is mentally ill and as a result is likely to cause harm to the
respondent or others or is gravely disabled,” then “the court may commit the respondent
to a treatment facility for not more than 30 days.”10 “If the court finds that there is a
viable less restrictive alternative available and that the respondent has been advised of
and refused voluntary treatment through the alternative,” then “the court may order the




       5
            AS 47.30.700; see also AS 47.30.775 (stating that “[t]he provisions of
AS 47.30.700-47.30.815 apply to minors”).
       6
              AS 47.30.700.
       7
              AS 47.30.715.
       8
              Id.
       9
              AS 47.30.735(b)(1)-(9).
       10
              AS 47.30.735(c).

                                            -8-                                       7572
less restrictive alternative treatment for not more than 30 days.”11 “[I]f commitment or
other involuntary treatment beyond the 30 days is to be sought,” then “the respondent has
the right to a full hearing or jury trial,” and the court must inform the respondent of this
right.12
              A different series of statutes, AS 47.30.670-.695, governs voluntary
admissions for mental health treatment. Voluntary admissions include the admission of
a minor with the consent of “the minor’s parent or guardian.” Under AS 47.30.690,
              (a) A minor under the age of 18 may be admitted for 30 days
              of evaluation, diagnosis, and treatment at a designated
              treatment facility if the minor’s parent or guardian signs the
              admission papers and if, in the opinion of the professional
              person in charge,
                     (1) the minor is gravely disabled or is suffering from
              mental illness and as a result is likely to cause serious harm
              to the minor or others;
                    (2) there is no less restrictive alternative available for
              the minor’s treatment; and
                     (3) there is reason to believe that the minor’s mental
              condition could be improved by the course of treatment or
              would deteriorate further if untreated.[13]
If the minor is admitted, a guardian ad litem is appointed to monitor the minor’s best
interests.14 A guardian ad litem who determines that the admission was “not appropriate”




       11
              AS 47.30.735(d).
       12
              AS 47.30.735(e).
       13
              AS 47.30.690(a).
       14
              AS 47.30.690(b).

                                            -9-                                       7572
may seek appointment of an attorney to challenge it, and the court will hold a hearing.15
Also, the treatment facility has the discretion to release the minor if it concludes that the
criteria for admission are no longer met,16 and the parent or guardian may withdraw the
minor upon notice to the facility, which may challenge the withdrawal by initiating
involuntary commitment proceedings under AS 47.30.700.17
              April challenges the process she received under these two hospitalization
frameworks. First, she argues that the court deviated from the involuntary commitment
statutes — and violated her due process rights — during its initial inquiry at the ex parte
review stage, when it chose to take testimony without giving her the opportunity to be
heard. Second, April contends that OCS violated her due process rights when it used
AS 47.30.690 to have her admitted for 30 days under the “voluntary admission”
framework against her will and without judicial oversight. She argues that the statute
“must be construed to give minors who oppose their admission a prompt review
hearing,” and that any admission pursuant to that statute must be considered involuntary
for purposes of the requirements for further judicial review. She also argues that OCS
should not be allowed to use the parental admission statute at all because OCS is not a
“parent or guardian,” as contemplated by the statute’s express language.
       B.     The Superior Court Did Not Deny April Due Process By Holding An
              Ex Parte Inquiry Before Granting The Evaluation Petition.
              April first challenges the superior court’s ex parte decision to order her
hospitalization for a 72-hour evaluation period. Alaska Statute 47.30.700 requires the
judge presented with an involuntary evaluation petition to “immediately conduct a


       15
              Id.
       16
              AS 47.30.690(c).
       17
              AS 47.30.695.

                                            -10-                                       7572
screening investigation or direct a local mental health professional . . . to conduct a
screening investigation” of the respondent; then, within 48 hours, the judge “may issue
an ex parte order orally or in writing” with findings justifying any determination that the
person “is mentally ill” and as a result is “gravely disabled or . . . present[s] a likelihood
of serious harm to self or others.”18 The court must then “appoint an attorney to
represent the respondent.”19
              April concedes that this process is facially constitutional, but she contends
it was unconstitutionally applied in her case.20 She contends that the court violated her
due process rights once it elected to take evidence without inviting her participation. But
we conclude that the process April received complied with due process under our
precedent upholding the petition for hospitalization framework.
              1.     Our decision in this case is controlled by In re Daniel G.
              We have already decided that the procedures contemplated by the statute
governing involuntary hospitalizations for evaluation comply with due process. In In re
Hospitalization of Daniel G. the police took a minor to the hospital following reports that




       18
              AS 47.30.700(a).
       19
              Id.
       20
              A litigant may challenge a law’s constitutionality in two different ways. A
facial challenge alleges that the law is unconstitutional “as enacted”; we will uphold a
facially challenged law “even if it might occasionally create constitutional problems in
its application, as long as it ‘has a plainly legitimate sweep.’ ” State v. Planned
Parenthood of the Great Nw., 436 P.3d 984, 1000 (Alaska 2019) (quoting Planned
Parenthood of the Great Nw. v. State, 375 P.3d 1122, 1133 (Alaska 2016)). An
as-applied challenge alleges that although the law may be consitutional in other
circumstances, it is unconstitutional under the facts of the case. State v. ACLU of Alaska,
204 P.3d 364, 372 (Alaska 2009).

                                            -11-                                        7572
he was threatening suicide.21 The hospital filed a petition to involuntarily hospitalize the
minor for 72 hours for evaluation.22 The magistrate judge granted the petition, relying
on the sworn statements of hospital staff that the minor had a history of mental illness
and had threatened violence against himself and his father.23 The next day the superior
court approved the magistrate judge’s order and scheduled a 30-day review hearing.24
The minor filed a motion to vacate the order granting the petition, arguing in part that his
due process rights were violated because the order had been issued “ex parte without an
emergency justification.”25 Later the same day the hospital discharged the minor, having
concluded that he did not meet the statutory standards for hospitalization.26 The superior
court dismissed the minor’s motion as moot, and the minor appealed.27
              We addressed the merits of the minor’s due process challenge,28 evaluating
the constitutionality of the process he received by considering the three factors
articulated by the United States Supreme Court in Mathews v. Eldridge29:
              First, the private interest that will be affected by the official
              action; second, the risk of an erroneous deprivation of such


       21
              320 P.3d 262, 264 (Alaska 2014).
       22
              Id.
       23
              Id. at 264-65.
       24
              Id. at 265.
       25
              Id.
       26
              Id.
       27
              Id.
       28
              Id. at 269.
       29
              424 U.S. 319 (1976).

                                            -12-                                      7572
             interest through the procedures used, and the probable value,
             if any, of additional or substitute procedural safeguards; and
             finally, the Government’s interest, including the function
             involved and the fiscal and administrative burdens that the
             additional or substitute procedural requirement would
             entail.[30]
             We found that the minor had “an interest in an accurate and expedited
emergency evaluation and prompt judicial review of his emergency detention and
evaluation,” and that his liberty interest was implicated at the moment he was
involuntarily detained.31 Next, we concluded that the risk of an erroneous deprivation
was “relatively low” because the petition was filed by disinterested medical staff, was
promptly reviewed by a magistrate judge, and requested a hold of no more than 72
hours.32 We further observed that the procedure the minor received complied with the
statutory requirements, and the minor was entitled to “a post-deprivation hearing with
extensive procedural protections.”33 We noted that requiring a contested hearing at the
involuntary hospitalization for evaluation stage would likely lengthen an unnecessary
confinement and lead to a greater deprivation than would a quick ex parte review.34
             We recognized the State’s strong interest “in obtaining a prompt psychiatric
evaluation of a respondent who has been detained on an emergency basis to determine
if civil commitment is warranted” and that evaluation orders were necessary for the




      30
             In re Daniel G., 320 P.3d at 271 (quoting Mathews, 424 U.S. at 334-35).
      31
             Id. at 271-72.
      32
             Id. at 272.
      33
             Id. at 272-73.
      34
             Id. at 273.

                                         -13-                                      7572
functioning of a civil commitment system.35 Weighing all the factors, we concluded that
a pre-evaluation hearing with counsel would provide little additional safeguards to the
minor, and that the statutory scheme — encompassing the screening investigation and
ex parte order — complied with due process.36
             April argues that her case is distinguishable from In re Daniel G. in two
ways. First, she argues that her circumstances did not rise to the same level of
emergency as in In re Daniel G., where the concern was suicide. She observes that
although she may have been under the influence of drugs, she did return to the foster
home on her own. This, in her view, demonstrates that any emergency had abated,
which in turn means there was more of an opportunity for her to be heard before being
hospitalized for a mental health evaluation.
             But these arguments do not significantly distinguish April’s case from In
re Daniel G. There, we noted that the same Mathews v. Eldridge test applies “[w]hether
or not there was an emergency situation at the time of the evaluation order.”37 And as
in In re Daniel G., the facts here do not clearly indicate the emergency had abated.38 In
authorizing April’s involuntary hospitalization for evaluation, the court found that she
was engaging in “risky behaviors including substance abuse” and that there were
“significant safety concerns including the possibility of trafficking.” It also concluded
that April was “uncooperative and not able to contract for safety.” These findings


      35
             Id.
      36
             Id.
      37
             Id. at 271.
      38
              Id. at 269-70 (“Other than the fact of being in custody, there is nothing in
the record to indicate that the initial emergency had abated before the issuance of the
evaluation order.”).

                                          -14-                                      7572
implicate serious health concerns, which, as in In re Daniel G., were only abated by
April’s hospitalization.
              Second, April argues that the Mathews balancing must change when the
court takes the time to question witnesses, as the court has decided to sacrifice speedy
decision-making in order to gather more evidence. We reject this argument as well. In
In re Daniel G. we reasoned that “a prompt evaluation under an expeditiously issued ex
parte order is more likely to result in the prompt release of a respondent who does not
meet the standards for commitment than a procedure under which a full psychiatric
evaluation does not occur until after a contested hearing with counsel.”39 Here, even
with the court’s telephonic questioning of the social worker who filed the petition, there
was “an expeditiously issued ex parte order.” The inquiry was held about three hours
after April was brought to the hospital. The brief inquiry did not so delay April’s
evaluation as to undermine the rationale for ex parte review, nor does it meaningfully
distinguish her involuntary hospitalization process from that in In re Daniel G.
              2.     April’s involuntary hospitalization for evaluation complies with
                     due process under Mathews balancing.
              We reach the same conclusion even if we assume that the telephonic inquiry
warrants a new Mathews analysis of whether due process requires an “additional or
substitute procedural safeguard” — i.e., including April in the court’s inquiry of the
social worker.40 The first Mathews factor, the private interests at stake, is the same as we
described it in In re Daniel G.: it encompasses both the liberty interest of not being
involuntarily detained and the “interest in an accurate and expedited emergency




       39
              Id. at 273.
       40
              Mathews v. Eldridge, 424 U.S. 319, 334-35 (1976).

                                           -15­                                       7572
evaluation and prompt judicial review” after the involuntary detention begins.41 The
additional procedures sought would require appointing an attorney for April at the
beginning of the ex parte inquiry instead of at the end of it, then scheduling a hearing
which would also have to include her parents, who themselves would have a right to
counsel. These same requirements in the parallel OCS proceedings caused a significant
delay in April’s commitment review; the first evidentiary hearing took place a month
after her initial hospitalization for evaluation in part because of attorneys’ scheduling
conflicts. Requiring that the respondent be heard during the court’s inquiry of the social
worker would have undermined April’s own interest in expedient review.
             The second factor, the risk of erroneous deprivation with the current
procedure and value of the additional safeguard, also weighs against requiring the
respondent’s involvement in the now ex parte process. The evaluation petition is
reviewed by a neutral judge shortly after it is filed.42 The involuntary hospitalization
statute requires that the respondent be evaluated by the judge or by a medical
professional at the judge’s direction.43 Requiring that the respondent be heard during an
ex parte inquiry of the petitioner would provide little additional protection.
             The third factor, the government’s interest (including burdens that the
additional procedure would require), also weighs against requiring that the respondent
be included at that early stage. These interests include the “strong interest in obtaining
a prompt psychiatric evaluation of a respondent who has been detained on an emergency
basis to determine if civil commitment is warranted” and the “practical importance of


      41
             In re Daniel G., 320 P.3d at 271-72.
      42
             Id. at 272; see AS 47.30.700(a).
      43
            AS 47.30.700; In re Hospitalization of Paige M., 433 P.3d 1182, 1186
(Alaska 2018).

                                          -16-                                      7572
evaluation orders for the functioning of the civil commitment system.”44 What April
suggests — that the court’s ex parte inquiry of the petitioner should trigger a full
hearing — creates an incentive to avoid any sort of ex parte inquiry at all, as the
requirement to be heard would make it very difficult to complete the inquiry within the
statutory 72-hour time frame. This would undermine the State’s interest in prompt as
well as accurate psychiatric review.
              We conclude that the process April received — an immediate ex parte
inquiry — complied with due process even though she was not given an opportunity to
participate. Because April’s initial hospitalization was consistent with due process, we
affirm the initial evaluation order.
       C.     It Was Error To Determine That April’s First 30 Days At API Were
              Voluntary.
              April also challenges the court’s determination that her first 30-day
commitment to API was voluntary because the admission was authorized by OCS as her
custodian. April argues that in order for the parental admission statute, AS 47.30.690,
to be constitutional, it “must be construed to give minors who oppose their admission a
prompt review hearing and treat as involuntary the period of confinement.”
Alternatively, she argues that even if the statute is constitutional as written, it is
unconstitutional as applied, and finally that the statute’s plain language does not
authorize OCS to use it. We agree with the latter point: that OCS is not a “parent or
guardian” authorized to use AS 47.30.690 to admit children in its custody for mental
health treatment. Because our decision can rest on statutory grounds, we do not reach
April’s constitutional arguments.45

       44
              In re Daniel G., 320 P.3d at 273.
       45
              See Alaska Fish & Wildlife Conservation Fund v. State, 347 P.3d 97, 102
                                                                        (continued...)

                                         -17-                                     7572
              Under AS 47.30.690, “[a] minor under the age of 18 may be admitted for
30 days of evaluation, diagnosis, and treatment at a designated treatment facility if the
minor’s parent or guardian signs the admission papers.”46 The mental health chapter of
Title 47 does not define “parent” or “guardian.”47 The State argues that OCS acts as the
guardian of the children in its custody under the plain meaning of the term, and that
narrowing the term to exclude OCS would negatively impact children whose parents’
rights have been terminated or whose parents are otherwise failing to look out for their
health and welfare.
              OCS’s authority over a child in its care is not unlimited; it is defined by the
CINA statutes, AS 47.10.005-.990. The statutes provide that “[w]hen a child is
committed . . . to the department, . . . a relationship of legal custody exists.”48 “This
relationship imposes on the department . . . the responsibility of physical care and control
of the child,” which includes “the duty of providing the child with . . . medical care.”49
Because OCS’s authority over a child’s medical care is statutory, it is subject to statutory
boundaries.




       45
             (...continued)
(Alaska 2015) (“If ‘a case may be fairly decided on statutory grounds or on an alternative
basis, we will not address the constitutional issues.’ ” (quoting Wilber v. State, Com.
Fisheries Entry Comm’n, 187 P.3d 460, 465 (Alaska 2008))).
       46
              AS 47.30.690 (emphasis added).
       47
              AS 47.30.915.
       48
              AS 47.10.084.
       49
              Id.

                                            -18-                                       7572
                The CINA statutes provide relevant definitions: “ ‘[P]arent’ means the
biological or adoptive parent of the child”; 50 “ ‘guardian’ means a natural person who
is legally appointed guardian of the child by the court.”51 These definitions exclude
OCS, which is neither a “biological or adoptive parent” nor “a natural person.” And
AS 47.10.084, the source of OCS’s legal custody of April, differentiates between “the
department” on the one hand and the “child’s parents[] [or] guardian” on the other when
discussing the responsibilities of each.52 The statute’s plain language thus persuades us
that the legislature did not intend the authority of the “the department” to be synonymous
with that of the child’s parent or guardian. And there is nothing in AS 47.30.690 to
indicate that the words “parent or guardian” are intended to be more encompassing in
that context.
                This is not to say that OCS cannot seek involuntary mental health treatment
for children in its custody. An OCS social worker, like any other interested individual,
may file a petition for involuntary commitment, as the hospital social worker did in this
case.53 What OCS may not do is classify an admission as “voluntary” by asserting an
authority that is statutorily reserved for parents and guardians.
                It was therefore error to classify April’s commitment as initially voluntary
under AS 47.30.690, the parental admission statute.             April’s commitment was
involuntary from the start. Because OCS sought to continue her commitment past

      50
                AS 47.10.990(26).
      51
                AS 47.10.990(14).
      52
                AS 47.10.084.
      53
             AS 47.30.700. Another CINA statute, AS 47.10.087, allows the court to
authorize placement of a child in OCS custody “in a secure residential psychiatric
treatment center” under certain conditions. Neither party suggests that this statute is
implicated in this appeal.

                                            -19-                                      7572
September 22 — longer than the 30 days allowed by AS 47.30.730 — it was required
to seek a 90-day commitment order under AS 47.30.740. This triggered additional rights
for April, including the right to a jury trial, as she asserted.54 We therefore vacate the
September 21 involuntary commitment order.
V.    CONCLUSION
              We AFFIRM the August 15 order authorizing hospitalization for
evaluation. We VACATE the September 21 order authorizing a 30-day involuntary
commitment.




      54
              AS 47.30.735(e); AS 47.30.745.

                                          -20-                                      7572